Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 15, 2021 has been entered.  Claims 1, 23 have been amended.  Claims 4-5, 15-22 and 24-30 are canceled.  Currently, claims 1-3, 6-14, 23 and 31-33 are pending for examination.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.  Applicant argues on pages 7-9 that Yip et al. (US PG Pub 2016/0287870) does not disclose the claimed invention, specifically that the digitally processed signal from the signal processor is “corresponding to a normalized stimulus signal having reduced gain variability across a range of frequencies and compensating for variability in a frequency response of the middle ear sensor”.  Applicant’s position is that Yip et al. is focused on cochlear implants that can have reduced power consumption due to a sound processor circuit operating low frequency spectral channels at lower sample rates than high frequency spectral channels and does not disclose the claimed limitation.  Yip et al. discloses the acoustic sensor 202 can detect a variable range of frequencies (“10 Hz to 60 kHz or more (e.g., 80 kHz or more, 120 kHz or more, 160 kHz or more)” [0061]).  Yip et al. also discloses providing limits to the gain during the analog processing ([0072], [0075]) and digital processing ([0076]).  Given the sensor 202 is disclosed to be able to detect a range of frequency variabilities and the circuitry connected to the sensor 202 provides limitations of the gain upon the sensor input signal, the prior art therefore meets the claimed limitations.  Applicant further identifies Yip et al. disclosing a sound In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 10, 12, 23, 31, 33 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yip et al. (US PG Pub 2016/0287870).
Regarding claims 1-3, 6-7, 23, 31, 33, Yip et al. discloses a cochlear implant system (fig. 2) comprising: a cochlear electrode 210; a stimulator 208 in electrical communication with the cochlear electrode; a middle ear sensor 202 configured to receive a stimulus signal (“sound or vibration”) and generate an input signal (“electrical signal”) based on the received stimulus signal ([0054]); and a signal processor 204, 206 in communication with the stimulator and the middle ear sensor, the signal processor having an analog processing state and a digital processing state 305 (fig. 3) and being programmed with a transfer function ([0072-0078]) and being configured to: receive the input signal from the middle ear sensor ([0054]); input the received input signal to the analog processing stage and process the received input signal via the analog processing stage to generate an analog processed signal (“stage 1, 2” [0072-0075]); input the analog processed signal to the digital processing stage and process the received analog processed signal via the digital processing stage to generate a digitally processed signal (“stage 3” [0076]), the digitally processed signal corresponding to a normalized stimulus signal having reduced gain variability across a range of frequencies and compensating for variability in a frequency response of the middle ear sensor ([0072-0075]); and output a stimulation signal to the stimulator based on the digitally processed signal and the transfer function ([0078]); and wherein the stimulator is configured to provide electrical signals to the cochlear electrode in response to the stimulation signal ([0078]).
Regarding claim 10, Yip et al. discloses wherein the signal processor is configured to receive a broad-spectrum input signal corresponding to a broad-spectrum stimulus signal received at the middle ear sensor comprising a plurality of frequencies ([0060-0061]); and determine a frequency response of the analog processing stage and the digital processing stage ([0078-0090]).
Regarding claim 12, Yip et al. discloses wherein the signal processor is configured to receive a plurality of input signals ([0007]), each being representative of a stimulus signal having a unique frequency content ([0060-0061])), and determine a frequency response of the analog processing stage and the digital processing stage ([0071-0078]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (US PG Pub 2016/0287870) in view of Solum et al. (US PG Pub 2014/0270211) and Van Gerwen et al. (US PG Pub 2018/0028811).
Regarding claim 8, Yip et al. does not expressly disclose an external device in communication with the signal processor, and wherein the external device is configured to receive the digitally 
Regarding claim 9, Yip et al. in view of Solum et al. disclose an implantable battery and/or communication module in communication with the signal processor and configured to communicate wirelessly with the external device to facilitate communication between the external device and the signal processor ([0030], [0038]).

Claims 11, 13, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (US PG Pub 2016/0287870) in view of Hall et al. (US PG Pub 2014/0247954).
Regarding claims 11, 13, 32, Yip et al. does not expressly disclose adjusting the digital processing stage to normalize the frequency response of the combined analog processing stage and the digital processing stage based on a Fast Fourier Transform of the broad-spectrum stimulus signal and/or broad-spectrum input signal.  Hall et al. teaches it is known in the art to take a broad-spectrum (“broadband”) frequency signal from a hearing aid microphone and to normalize the signal using a Fast Fourier Transform ([0098]).  It would have been obvious to one of ordinary skill in the art before the effective .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792